FILED
                            NOT FOR PUBLICATION
                                                                            DEC 07 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


JARNAIL SINGH TOOR,                              No.   15-70433

              Petitioner,                        Agency No. A072-011-380

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 5, 2017**
                              San Francisco, California

Before: GRABER and N.R. SMITH, Circuit Judges, and ROSENTHAL,*** Chief
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Lee H. Rosenthal, Chief United States District Judge
for the Southern District of Texas, sitting by designation.
      Jarnail Singh Toor, a native and citizen of India, petitions for review of an

order of the Board of Immigration Appeals (“BIA”) adopting the immigration

judge’s (“IJ”) decision denying Toor asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252(a). We deny the petition for review.

1.    Substantial evidence supports the agency’s adverse credibility finding. “A

single supported ground for an adverse credibility finding is sufficient if it relates

to the basis for petitioner’s alleged fear of persecution and goes to the heart of the

claim.”1 Singh v. Gonzales, 439 F.3d 1100, 1108 (9th Cir. 2006) (internal

quotation marks and alteration omitted), overruled in part on other grounds by

Maldonado v. Lynch, 786 F.3d 1155 (9th Cir. 2015) (en banc). Here, the IJ

identified four inconsistencies between Toor’s testimony and his asylum

application or asylum interview. Of the identified inconsistencies, two provide a

sufficient basis to deny the petition. First, during Toor’s asylum interview, he

asserted that the police arrested and detained him. But in his testimony before the

IJ, Toor asserted that he was never arrested and detained but, rather, was beaten by

the police. Second, during Toor’s asylum interview, he asserted that militants


      1
       Because Toor filed his asylum application before May 11, 2005, the REAL
ID Act does not apply to this case. See Li v. Holder, 559 F.3d 1096, 1102 n.8 (9th
Cir. 2009).
                                           2
came to his home on three separate occasions, wherein he provided them money,

shelter, and food. But, during his testimony before the IJ, he testified that the

militants came to his home on one occasion, and he provided only food and shelter.

These inconsistencies are significant and material to his claim of persecution,

going to the heart of the matter. See Zamanov v. Holder, 649 F.3d 969, 973 (9th

Cir. 2011) (“Material alterations in the applicant’s account of persecution are

sufficient to support an adverse credibility finding.”). Toor was confronted with

the inconsistencies, and the IJ reasonably rejected his explanation that he could not

remember. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In the

absence of credible testimony, Toor’s asylum and withholding of removal claims

fail. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

2.    Toor’s application for protection under the CAT also fails because it rests on

the same testimony found not credible, and he points to no other evidence

demonstrating it is more likely than not he would be tortured if returned to India.

See id. at 1156-57.

3.    Because we deny the petition on adverse credibility grounds, we need not

address Toor’s arguments pertaining to the agency’s alternative findings or its

conclusion that Toor provided material support to a terrorist group.

      PETITION FOR REVIEW DENIED.


                                           3